Name: 2010/222/: Commission Decision of 19Ã April 2010 on the European Commission becoming a partner in the Global Bioenergy Partnership
 Type: Decision
 Subject Matter: European construction; NA;  non-governmental organisations;  soft energy
 Date Published: 2010-04-20

 20.4.2010 EN Official Journal of the European Union L 98/12 COMMISSION DECISION of 19 April 2010 on the European Commission becoming a partner in the Global Bioenergy Partnership (2010/222/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) The European Union has stated goals in the energy sector of increasing security of supply and reducing greenhouse gas emissions from its energy use by increasing the use of renewable energy. Bioenergy forms an important part of the renewable energy strategy. The Union pursues sustainable production of biomass and has adopted sustainability criteria for biofuels and bioliquids. (2) In the context of its cooperation with international partners, including developing countries, the Commission is actively engaging in energy dialogues and other forms of cooperation on energy issues. The benefits of bioenergy will only reach their full potential if other countries also pursue bioenergy strategies and implement them in a sustainable manner. The realisation of sustainable energy production can be significantly accelerated by appropriate international frameworks. (3) In the G8 Gleneagles Plan of Action of 2005 the G8 endorsed the launch of a Global Bioenergy Partnership to support wider, cost-effective, biomass and biofuels deployment, particularly in developing countries. The Global Bioenergy Partnership has initiated task forces on greenhouse gas methodologies and on sustainability with a view to promoting bioenergy in a sustainable manner. (4) The Chairman of the Global Bioenergy Partnership wrote to President Barroso on 12 April 2007 inviting the Commission to join the Global Bioenergy Partnership and has subsequently repeated this invitation. (5) The Commission will, through its participation in the Global Bioenergy Partnership, be better able to coordinate its relevant international activities concerning bioenergy and related sustainability issues. (6) The Global Bioenergy Partnership relies on contributions from members. Such contributions are made on a voluntary basis and the decision to participate does not commit the Commission to financial contributions to common budgets, HAS ADOPTED THIS DECISION: Article 1 The European Commission (hereafter referred to as the Commission) shall participate as a partner in the Global Bioenergy Partnership. Article 2 The Commissioner for Energy, or his designated representative, is authorised to sign the Terms of Reference for the Global Bioenergy Partnership on behalf of the Commission. Done at Brussels, 19 April 2010. For the Commission GÃ ¼nther OETTINGER Member of the Commission